Citation Nr: 9900937	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  92-24 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by fatigue.

2.  Entitlement to service connection for a liver disorder.  

3.  Entitlement to service connection for a disability 
manifested by diarrhea.  

4.  Entitlement to service connection for a respiratory 
disability, claimed as dyspnea and bronchitis.  

5.  Entitlement to an increased rating for hypertension with 
mitral regurgitation, currently assigned a 10 percent 
evaluation.

6.  Entitlement to an increased rating for hiatal hernia with 
regurgitation, pyrosis, and substernal chest pain 
symptomatology, currently assigned a 10 percent evaluation.



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from December 1968 to 
October 1972 and November 1986 to February 1992 (including 
Southwestern Asia service in support of Operation Desert 
Shield/Storm from January to April 1991).  Apparently, he had 
an unverified period of duty for training (DUTRA) as an Army 
Reserve member between those periods of active service.  That 
time does not seem to be at issue.

This matter came before the Board of Veterans Appeals 
(Board) on appeal from an April 1992 rating decision by the 
Montgomery, Alabama, Regional Office (RO), which denied 
service connection for mitral regurgitation; granted service 
connection and assigned a 10 percent evaluation for hiatal 
hernia with regurgitation, pyrosis, and substernal [chest] 
pain symptomatology; and granted service connection and 
assigned a noncompensable evaluation for hypertension.  By an 
October 1992 rating decision, the RO granted service 
connection for mitral regurgitation and assigned a 10 percent 
evaluation for hypertension with mitral regurgitation, 
effective February 4, 1992 (thereby rendering the issue of 
service connection for mitral regurgitation moot).  In August 
1994, the Board remanded the aforementioned increased rating 
issues to the RO for additional evidentiary development.  

While the case was in Remand status, the service connection 
issues listed on the title page were developed for appellate 
review.  The issues now cited on the title page of this 
document constitute the only issues fully developed and 
certified for appellate review.  Additional issues are noted 
to be undergoing development, and they are referred to the 
appellant and to the RO as appropriate for the next steps in 
the process.


REMAND

In a March 1998 Substantive Appeal, appellant checked off a 
box therein indicating that he wanted a hearing at a local 
VA office before the BVA (i.e., a Travel Board 
hearing).  In response thereto, in April 1998, the RO sent 
him a letter, requesting that he return an attached form that 
would indicate either acceptance of a Travel Board hearing 
provided by video conferencing (See 38 C.F.R. § 20.700(e) 
(1998)), or instead, an in-person Travel Board hearing.  
Later that month, appellant responded by checking off a line 
on that attached form indicating that he did not want a 
Travel Board hearing provided by video conferencing, but 
instead, wanted an in-person Travel Board hearing.  In 
October 1998, the RO certified the appeal to the Board for 
appellate review.  However, the evidentiary record does not 
indicate that the RO actually scheduled an in-person 
Travel Board hearing (or that appellant has withdrawn his 
request for such a hearing).  Consequently, since Travel 
Board hearings are scheduled by the RO (See 38 C.F.R. 
§ 20.704(a) (1998)), the Board is herein remanding the case 
for that purpose, in order to satisfy procedural due process 
concerns.

Accordingly, the case is REMANDED for the following:

The RO should schedule an in person 
Travel Board hearing and provide 
appellant notice thereof.  However, if 
prior to the date of the hearing, 
appellant decides that he does not want a 
personal hearing but instead wants 
appellate review of the case based upon 
the evidence of record, he may withdraw 
the hearing request in writing in 
accordance with 38 C.F.R. § 20.704(e) 
(1998).  

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (historical and statutory notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).

- 2 -
